               Case 6:20-cv-01105-JWB-ADM Document 1 Filed 04/20/20 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

      MARY LEAIRD,

                     Plaintiff,
                                                       )
                                                        I        Case No.
      CINTAS CORPORATION NO. 2,

                     Defendant.



                                        NOTICE OF REMOVAL


               Defendant Cintas Corporation No. 2, pursuant to 28 U.S.C. §§ 1332, 1441, and
       1446, files this Notice of Removal, and provides the following grounds supporting
       removal:

                1.   This matter was originally filed in the District Court of Sedgwick County,
       Kansas on or about March 29, 2020, and was assigned case number 2020-CV-000538-
       TP,followed by a dismissal of two wrongly named defendants and an amended petition
       against the proper defendant using the caption above on April 15, 2020.
                2.   This Court has original jurisdiction under the provisions of 28 U.S.C.§ 1332,
       as amended, and is one which may be removed to this Court pursuant to the provisions
       of 28 U.S.C. § 1441, in that it is a civil action wherein the matter in controversy exceeds
       the sum or value of Seventy-Five Thousand and No/100 Dollars ($75,000.00), exclusive
        of interest and costs, and the actual and valid controversy is between citizens of different
        states.


                3.    The cause of action involves a controversy between citizens of different
        states:




101866941.V1
               Case 6:20-cv-01105-JWB-ADM Document 1 Filed 04/20/20 Page 2 of 4




                      a.      Plaintiff Mary Leaird is now, and was at the commencement of this
               action, believed to be a citizen of the State of Kansas, although plaintifTs Petition
               is silent as to this fact.

                       b.     Defendant is now, and was at the commencement of this action,

               incorporated, citizen of, and with its principal place of business in the State of
               Nevada.

               4.      This Notice of Removal is filed within thirty (30) days after receipt by

       defendant of a copy of plaintiffs Petition, and the time for filing this Notice of Removal
       under 28 U.S.C. § 1446 has not expired:

                       a.      Plaintiff Mary Leaird filed her Petition in state court on March 9,2020.
                       b.      Plaintiff served the Summons and Petition on Defendants first on

                March 26, 2020, by certified mail on the three originally named defendants'
                registered agent Corporation Service Company("CSC").
                       c.      Plaintiff dismissed the two wrongly named defendants, and filed the
                amended petition against the proper defendant, with service accepted by defense
                counsel via email, on April 15,2020.

                5.     When a civil action is removed solely under section 1441(a), all defendants
       who have been properly joined and served must join in or consent to the removal of the
       action." 28 U.S.C.§ 1446(b)(2)(A). Defendant joins in and consents to this removal.
                6.      A copy of all process, pleadings and orders served on defendant in the
        above-captioned matter in the District Court of Sedgwick County, Kansas, are attached
        hereto as Exhibit No. 1 and 2.




101866941.v1
               Case 6:20-cv-01105-JWB-ADM Document 1 Filed 04/20/20 Page 3 of 4




               7.    Pursuant to 28 U.S.C. § 1446(a) and D. Kan. Rule 81.1(c), promptly after
      filing this Notice of Removal, defendant is filing a copy of this Notice of Removal with the
      District Court of Sedgwick County, Kansas and providing notice of same to the plaintiff.
               WHEREFORE,defendant prays that this Court order this cause removed from the
      District Court of Sedgwick County, Kansas, to the United States District Court for the
       District of Kansas, as provided by law, and thereupon proceed with this civil action as if it
       had originally been commenced in this Court.


                                                 WALLACE SAUNDERS, CHARTERED
                                                  BY:       /s/ Schalie A. Johnson
                                                        Schalie A. Johnson   KS 22762
                                                        10111 W.8?^^ Street
                                                        Overland Park, KS 66212
                                                        (913)888-1000       FAX(913)888-1065
                                                        siohnson@wallacesaunders.com

                                                        Penny A. Calhoun        KS 25903
                                                        200 West Douglas, Suite 400
                                                        Wichita, KS 67202
                                                        (316)269-2100 FAX -(316)269-2479
                                                        pcalhoun@wallacesaunders.com

                                                  ATTORNEYS FOR DEFENDANT
                                                  CINTAS CORPORATION NO. 2




       I hereby certify that the above was signed by an
       attorney of record in this matter and the
       foregoing was electronically filed with the Clerk
        of the Court using the CM/ECF system which
        sent notification of such filing to the following
        participants, and I hereby certify that I have
        mailed a copy ofthe above and foregoing by first
        class mail, postage prepaid, to the following
        participants, and a copy was electronically
        transmitted to the email address listed below on
        the 20th day of April, 2020.


101866941.v1
Case 6:20-cv-01105-JWB-ADM Document 1 Filed 04/20/20 Page 4 of 4
